Citation Nr: 0203182	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1944 to October 
1945.  The appellant is the veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin in January 1998 that denied service 
connection for the cause of the veteran's death.  

A hearing was held at the RO in June 1999 before the Board 
Member signing this document.  The transcript of the hearing 
testimony is on file.

In May 2000, the Board remanded this case for further 
development, to include to obtaining additional medical 
records, and a VA medical opinion.  That development has been 
completed and the case is ready for final appellate review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran died on September [redacted], 1997; the immediate 
cause of death was sepsis with neutropenia due to recurrent 
squamous cell carcinoma, head and neck.
An autopsy was not performed.

3.  At the time of his death, the veteran was service-
connected for varicose veins of the legs.  On the date of 
death, the veteran's disability rating for this disability 
was 60 percent.

4.  A preponderance of the medical evidence of record 
indicates that sepsis with neutropenia due to recurrent 
squamous cell carcinoma, head and neck were not shown to be 
present or coincident with service, were not the result of 
injury suffered or disease contracted during service, and 
were not etiologically related to the service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1310, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.312 (2000); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001, to be 
codified at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She asserts that the veteran's 
service connected varicose veins, legs, caused or 
substantially or materially contributed to the sepsis with 
neutropenia due to recurrent squamous cell carcinoma, head 
and neck, the condition which led directly to his cause of 
death. 
Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that while this law was enacted during the 
pendency of this appeal, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when Board addresses a 
matter not addressed by the RO, Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the claimant).  In this case, the duty to assist 
the appellant in the development of her claim under the VCAA 
has been met.  By virtue of the November 1998 Statement of 
the Case (SOC) and the April 2001, and August 2001 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and her representative 
have been given notice of the type of information, medical 
evidence, or lay evidence necessary to substantiate her claim 
and they have been accorded the opportunity to submit such 
evidence.

Furthermore, the appellant was afforded a Travel Board 
hearing in June 1999.  In addition, this case was remanded by 
the Board in May 2000 in order to obtain additional evidence 
including a medical opinion addressing the material questions 
presented by this claim. 
A review of the record also reflects that additional medical 
records have been associated with the claims file in support 
of the appellant's claim.  At this juncture, neither the 
appellant or her representative have identified any 
additional evidence pertinent to the claim which has not 
already been obtained for the record.  The appellant in a 
note to the RO indicated that she had nothing more to add to 
support her claim.  Therefore, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and no further assistance to the appellant is required in 
order to comply with the duty to assist her as mandated by 
current law.

Pertinent Law and Regulations  The surviving spouse of a 
veteran who has died from a service-connected disability or 
compensable disability may be entitled to receive dependency 
and indemnity compensation.  38 U.S.C.A. § 1310.  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports. 38 C.F.R. § 3.312.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312.

As noted in the Certificate of Death, the veteran died on 
September [redacted], 1997.  Immediate cause of death was sepsis with 
neutropenia due to recurrent squamous carcinoma, head and 
neck.  The death was considered natural and no autopsy was 
performed.

At the time of death, service connection had been established 
for bilateral, varicose veins, legs, evaluated as 60 percent 
disabling.  There were no other service connected 
disabilities.

A review of the veteran's service medical records reveals 
that the veteran was treated for cellulitis of the right foot 
in service.  Subsequently upon separation varicose veins were 
noted in his right leg.

By rating action dated in June 1947 service connection for 
varicose veins, right leg was awarded and a noncompensable 
rating was assigned.  This rating was amended to include both 
legs in a March 1954 rating action, and the rating was 
increased to 10 percent.

Subsequently the rating was increased to 30 percent by rating 
action in March 1958, and to 50 percent by rating action in 
April 1959.   Finally by rating action dated in April 1967 
the rating was increased to 60 percent, and remained in 
effect up to the time of the veteran's death.

The veteran died in September 1997, and the final hospital 
summary noted that he was diagnosed with proteus septic shock 
which grew out of his urine.  He was treated with Cipro and 
Cefepime.  He became hypotensive multiple times requiring 
frequent fluid boluses and intensive hydration but without 
any pressors.  On the morning of September [redacted], 1997, he did 
not respond to fluid resuscitation, and subsequently passed 
away from septic shock.  He also suffered from neutropenia 
secondary to infusion of 5-fu (for squamous cell treatment).  
Apparently the antibiotics could not eradicate his infection.  

The file contains the following medical statements, and 
opinions;

A medical opinion dated in December 1997 from Christopher J. 
Schultz, M.D., who noted the veteran was diagnosed in 
February 1995 with squamous cell carcinoma of the oral 
cavity.  He was initially treated with surgery and 
chemotherapy.  He had a recurrence which was treated with 
radiation and chemotherapy.  He suffered significant pain and 
mucositis, prompting his admission in September 1997.  He 
developed septic schock, mucositis, esophageal candidiasis, 
dehydration, acute tubular necrosis, and persistent squamous 
cell carcinoma.  Dr. Schultz noted several hypotensive 
episodes during his hospitalization, similar in character to 
hypotensive episodes associated with his service connected 
peripheral vascular injury.  The physician opined that the 
lack of response to aggressive medical treatment of the 
veteran's septic shock, paramucositis, and associated 
dehydration were in part related to his long standing 
peripheral vascular disease.  It was therefore plausible that 
his, "death was indeed related to his military service, 
specifically the peripheral vascular injury which he 
sustained in military service."

A medical statement dated in November 1997 from Gregory J. 
Topetzes, M.D., who notes a history of syncopal episodes in 
1993, and lightheadedness during an office visit in February 
1996.  The veteran was noted to have hypotension.

A medical statement dated in August 1999 from N. John Yousif, 
M.D., who treated the veteran during his initial oral cancer 
treatment.  He described performing reconstructive surgery 
using bone from the lower extremities noting evidence of 
previous injury and generalized trauma to the lower 
extremities.

The RO requested a medical opinion in July 1998.  In 
response, the veteran's entire medical record was reviewed by 
a medical specialist.  Dr. Schultz's medical opinion which 
suggested that the lack of response to aggressive medical 
therapy and rehydration were in part related to his 
longstanding peripheral vascular disease (varicosities), was 
noted.  In response, the specialist noted that it was well 
recognized that a manifestation of gram-negative sepsis was 
hypotension which was notoriously refractory to any form of 
aggressive therapy.  The addition of diarrhea, neck cancer, 
and neutropenia would decrease the veteran's chance to 
respond to therapy.  In his opinion it was more likely than 
not that his varicose veins did not directly cause or 
aggravate his death.

Subsequently in August 1998, the RO denied service connection 
for the cause of the veteran's death.  

A Travel board hearing was held at the RO in June 1999 at 
which time the appellant offered testimony in support of her 
claim.

Subsequently the Board Remanded this case in May 2000 for 
further development including obtaining the records of the 
veteran's treating physicians including Drs. Schultz and 
Topetzes.

In February 2001, pursuant to the Board's May 2000 remand, a 
review of the claims folder was undertaken and the requested 
medical opinion was provided by the Chief, Vascular Surgery 
Section, VAMC Milwaukee.  He noted that he had reviewed the 
veteran's entire file, and concluded that his death, and his 
response to medical therapy in the hours preceding death were 
in no way related to his service connected varicose veins.  
The conclusion was based on the fact that throughout his 
medical history, episodes of hypotension were found to be 
orthostatic hypotension  associated with changes in position.  
Varicose veins could potentially cause hypotension on this 
basis due to a redistribution of intravascular volume.  It 
was highly unlikely that while critically ill in the 
hospital, and while being treated for septic shock, the 
veteran was assuming a sitting or erect position allowing for 
a redistribution of his intravascular volume to his lower 
extremities, and exacerbation of his hypotension.  

During the course of his final hospitalization he had many 
other reasons for development of hypotension, unrelated to 
his veins.  These included diarrhea leading to dehydration, 
odynophagia leading to decreased oral intake, and septic 
schock in the face of neutropenia leading to decreased 
vascular resistance.  It is far more likely that these facts 
in combination were the cause of his hypotension, rather than 
varicose veins.  

On admission, it was likely that he was hypovolemic, based on 
the factors noted above.  During the course of admission, his 
creatine climbed, plateaued, and then decreased.  This would 
indicate that the veteran was replete with intravascular 
fluids, and make it far less likely that redistribution of 
his blood volume to his lower extremities would cause 
hypotension.

He opined that, a patient who presents with a systemic 
infection in the face of neutropenia, complicated by 
diarrhea, cancer of the oral cavity being treated with chemo 
and radiation therapy, and panmucositis, who then goes on to 
die of refractory hypotension is unlikely to have varicose 
veins as a contributing factor in his death. 

Discussion   The appellant in essence maintains that the 
veteran's service-connected varicose veins contributed 
substantially or materially to the veteran's death.

To briefly restate the salient evidence, the veteran died at 
the age of 75.  The immediate cause of death listed on the 
death certificate was sepsis with neutropenia due to 
recurrent squamous cell carcinoma, head and neck.  There were 
no other significant conditions contributing to death listed 
on the certificate of death.

The record does not indicate that service connection was ever 
in effect for sepsis with neutropenia due to recurrent 
squamous cell carcinoma, head and neck, nor does the 
appellant appear to contend that this condition was related 
to his service. The Board observes in passing that the 
medical evidence of record does not demonstrate that squamous 
cell carcinoma, head and neck existed during the veteran's 
service or for several years thereafter.  Rather, the 
appellant maintains that service-connected varicose veins 
played a part in the veteran's death.

The opinions of Drs. Schultz, and Topetzes suggests that the 
veteran's varicose veins played a role in the multiple 
hypotensive episodes the veteran suffered during his final 
hospitalization, and advanced or at least contributed in his 
death.  However, they have not provided data to back up their 
opinions.  

A preponderance of the probative evidence does not establish 
that bilateral varicose veins of the legs caused or 
contributed substantially or materially to the veteran's 
death.  In this regard, the Board has the duty to assess the 
credibility and weight to be given to the evidence. See 
Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and cases 
cited therein.

In support of her claim, the appellant has provided a number 
of her own statements, to the effect that the veteran's 
service-connected varicose veins caused, or contributed to 
his death.  However, the record does not show that the 
appellant possesses the requisite experience, training or 
education to qualify as a medical expert in order for her 
statements to be considered competent medical evidence as to 
the questions presented in her appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, her 
opinion is accorded no weight of probative value by the 
Board.

The Board views as significant evidence the VA medical 
opinions which were provided in July 1998, and in February 
2001 specifically in response to the questions presented by 
the RO, and in the Board's remand.  These opinions, which 
have been summarized above, addressed the nature of the 
relationship between the veteran's service- connected 
varicose veins and the cause(s) of his death.  In those 
opinions the VA physicians, having reviewed the claims 
folder, opined that it was more likely than not that the 
veteran's varicose veins did not directly cause or contribute 
to his death by sepsis with neutropenia due to recurrent 
squamous cell carcinoma, head and neck.  As noted by the 
medical specialist in February 2001, "a patient who presents 
with a systemic infection in the face of neutropenia, 
complicated by diarrhea, cancer of the oral cavity being 
treated with chemo- and radiation therapy, and panmucositis, 
who then goes on to die of refractory hypotension is unlikely 
to have varicose veins as a contributing factor in their 
death."

The Board places great weight of probative value on this 
opinion, since it was rendered after a thorough review of the 
record and was produced in response to specific questions of 
the Board on the matter at issue.

In summary, for the reasons and bases expressed above, the 
Board concludes that the weight of the probative medical 
evidence does not establish that the veteran's service- 
connected varicose veins caused or contributed substantially 
or materially to his death. Put another way, the 
preponderance of the evidence does not indicate that there 
may be a reasonable basis for holding that the veteran's 
service-connected varicose veins was of such severity as to 
have a material influence in accelerating his death.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	
	Member, Board of Veterans' Appeals



 

